Citation Nr: 1606304	
Decision Date: 02/19/16    Archive Date: 03/01/16

DOCKET NO.  10-44 236A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUES

1.  Entitlement to an initial, compensable rating for hypertension.

2.  Entitlement to an initial, compensable rating for osteoporosis and osteopenia of the right hip.  

3.  Entitlement to an initial rating in excess of 10 percent for osteoporosis and osteopenia of the left hip.  

4.  Entitlement to an initial, compensable rating for bilateral shin splints.

5.  Entitlement to an initial rating in excess of 10 percent for migraine headaches. 

6.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the cervical spine.

7.  Entitlement to an initial rating in excess of 10 percent for impingement syndrome, right shoulder (dominant).

8.  Entitlement to an initial rating in excess of 10 percent for impingement syndrome, left shoulder (non-dominant). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from November 1981 to March 2009.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2009 rating decision in which the RO, inter alia, granted service connection for hypertension and assigned an initial 0 percent (noncompensable) rating; osteoporosis and osteopenia of the right hip and assigned an initial 0 percent (noncompensable) rating; osteoporosis and osteopenia of the left hip and assigned an initial 10 percent rating; bilateral shin splints and assigned an initial 0 percent (noncompensable) rating; migraine headaches and assigned initial 0 percent (noncompensable) rating; and degenerative joint disease of the cervical spine and assigned an initial 10 percent rating, all effective from April 1, 2009 (the date after the Veteran's retirement from service).  In February 2010, the Veteran filed a notice of disagreement (NOD) to the initial ratings assigned.  A statement of the case (SOC) was issued in November 2010, and that same month, the Veteran filed a substantive appeal (a VA Form 9, Appeal to the Board of Veterans' Appeals). 

The July 2009 rating decision also denied service connection for right and left shoulder disabilities.  In her NOD, the Veteran also expressed disagreement with this decision.  However, in a September 2010 rating decision, the RO awarded service connection for impingement syndrome of the right and left shoulders and assigned a 10 percent rating, each, effective April 1, 2009.  This action represents a full grant of the benefit sought on appeal.  

The issues of entitlement to increased ratings for labyrinthitis, degenerative changes of the thoracolumbar spine and herpes simplex as well as service connection for chronic periodontitis were also on appeal from a July 2010 rating decision.  The RO issued a statement of the case in October 2012.  However, the Veteran failed to file a timely substantive appeal.  As such, these matters are no longer in appellate status.    

Because the appeal involves disagreement with the initial ratings assigned for hypertension, right and left hip disabilities, bilateral shin splints, migraine headaches and cervical spine disability following the award of service connection, the Board has characterized these issues in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  Although the RO has granted a higher initial rating of 10 percent for the Veteran's migraine headaches, inasmuch as a higher rating for this disability is available, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating remains viable on appeal.  See Fenderson, 12 Vet. App. at 126; AB v. Brown, 6 Vet. App. 35, 38 (1993).

In November 2015, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing has been associated with the record.

At the Board hearing, the Veteran submitted additional medical evidence directly to the Board, with a waiver of initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2015).  

The Board notes that this appeal is being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS), and Virtual VA claims processing systems.   

The Board's decision addressing the claim for entitlement to an initial compensable rating for hypertension is set forth below.  The remaining claims on appeal-along with the claims for higher initial ratings for right and left shoulder disabilities, for which the Veteran has completed the first of two actions required to place the matter in appellate status-are addressed in the remand following the order; those matters are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on her part, is required.

As a final preliminary matter, during the Board hearing, the Veteran representative raised the issue of entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  The Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a TDIU as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

However, in the instant case, the Veteran asserted that a TDIU was warranted for all of her service-connected disabilities, not just the matters currently before the Board.  Further, the Veteran was most recently denied a TDIU in a July 2015 rating decision.  The Veteran did not initiate an appeal from that decision.  Such adjudication reflects the permissive bifurcation of the increased rating claim from the TDIU claim.  See Roebuck v. Nicholson, 20 Vet. App. 307, 315   (2006) (acknowledging that the Board can bifurcate a claim and address different theories or arguments in separate decisions); Holland v. Brown, 6 Vet. App. 443, 447 (1994) (holding that "it was not inappropriate" for the Board to refer a TDIU claim to the RO for further adjudication and still decide an increased-ratings claim).  Moreover, while acknowledging the Rice decision, in Locklear v. Shinseki, 24 Vet. App. 311   (2011), the United States Court of Appeals for Veterans Claims (Court) held that it is permissive for VA to address a claim for TDIU independently of other claims, including increased rating and service connection claims.  Locklear, 24 Vet. App.  at 315.  Given the foregoing, the Board finds that a claim for a TDIU is not now properly before the Board, and that a new claim for a TDIU is thus referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim decided herein have been accomplished. 

2.  From April 1, 2009, the effective date of the award of service connection, the Veteran's service-connected hypertension requires continuous medication for control; but systolic pressure has been predominantly less than 160; and historically and through the present, diastolic pressure has been predominantly less than 100.

3.  The schedular criteria are adequate to evaluate the Veteran's hypertension at all points pertinent to the appeal.


CONCLUSION OF LAW

The criteria for an initial, compensable rating for hypertension are not met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.321, 4.1, 4.3, 4.7, 4.31, 4.104, Diagnostic 7101 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, and 3.326(a) (2015).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claims, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) ).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R.  § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans  v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

In this appeal, in a May 2009 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the underlying claim for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  Moreover, the May 2009 letter provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, and the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  After the issuance of this letter, the July 2009 rating decision awarded service connection for hypertension.  Hence, the letter-which meets Pelegrini's content of notice requirements-also meets the VCAA's timing of notice requirement.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment records, VA treatment records, private treatment records and a VA examination report.  Also of record and considered in connection with the appeal are various statements, including Board hearing testimony, provided by the Veteran and by her representative on her behalf.  The Board also finds that no further RO action on this matter, prior to appellate consideration, is required.

As noted, in November 2015, the Veteran was provided an opportunity to set forth her contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488   (2010). 

 Here, during the November 2015 hearing, the undersigned Veterans Law Judge enumerated the issue decided herein.  Also, the undersigned explained the specific requirements for a higher rating, under the appropriate rating criteria.  The undersigned asked the Veteran to describe her symptoms and any functional impairment.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Nothing gave rise to the possibility that evidence had been overlooked with regard to the appellant's claim for a higher initial rating for hypertension.

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claim decided herein, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Initial, Compensable Rating for Hypertension

The Veteran is seeking an initial, compensable rating for her service-connected hypertension.  Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R.  § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where, as here, the question for consideration is entitlement to higher rating following the initial award of service connection, evaluation of the medical evidence to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran's service-connected hypertension have been assigned a noncompensable rating under Diagnostic Code 7101 for hypertensive vascular disease.  Under this diagnostic code, a 10 percent rating is assigned when diastolic pressure is predominantly 100 or more; systolic pressure is predominantly 160 or more; or where an individual has a history of diastolic pressure that is predominantly 100 or more which requires continuous medication for control.  A 20 percent rating is assigned for diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more.  A 40 percent rating is warranted for diastolic pressure predominantly 120 or more, and a 60 percent rating is warranted for diastolic pressure predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.

The rating schedule authorizes the assignment of a 0 percent (noncompensable) rating in every instance in which the rating schedule does not provide for such a rating and the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.

Considering the pertinent evidence of record in light of the above legal authority, the Board finds that, the criteria for an initial, compensable rating for hypertension are not met. 

The Veteran filed her claim for service connection in April 2009 and was afforded a VA examination in June 2009.  The Veteran reported taking several medications intermittently, but was currently not taking any medication.  She reported that her blood pressure has always been mildly elevated.  Frequently, she had an elevation of systolic pressure to 150 or 160 with normal diastolic.  She had no headaches, chest pain or shortness of breath.  She also had no known complications in the way of stroke, heart attacks, congestive failure or kidney disease.  She followed a low sodium diet and had normal electrocardiograms.  On examination, her blood pressure readings were 156/90, 146/86 and 146/90.  The diagnosis was mild essential hypertension, uncomplicated.  

The Veteran's VA treatment records dated to April 2015 have also been reviewed.   However, out of the numerous blood pressure readings, it appears that there was approximately only one time in November 2014 where the Veteran's systolic pressure was above 160.  Importantly, her diastolic pressure has always been under 100.  

At the Board hearing, the Veteran testified that her hypertension had mostly stayed the same since the April 2009 VA examination and was controlled by medications. She did report that it occasionally spiked due to external factors.  

In light of the Veteran's own-hearing testimony as well as subsequent VA clinical records, the evidence does not show that her hypertension has materially worsened since the April 2009 evaluation.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  In turn, the Board finds that the foregoing medical evidence reflects that from April 1, 2009, the effective date of the award of service, the Veteran's diastolic pressure has not been recorded as predominantly 100 or more, and her systolic pressure was not recorded as predominantly 160 or more-the criteria for the minimum, compensable 10 percent rating under Diagnostic Code 7101.  Moreover, for the period under consideration, the evidence does not show that the Veteran had a history of diastolic pressure predominantly 100 or more that required medication for control.  In this regard, at the April 2009 VA examination, the Veteran herself reported that while she had been on medication intermittently, she had a history of normal diastolic pressure.  

The Board notes that, in addition to the medical evidence discussed above,  the Veteran's own assertions, along with those of his representative, advanced on her behalf have been considered.  However, the Board finds that the lay assertions made in support of her claim for higher rating are not entitled to more weight than the objective findings rendered by trained medical professionals in evaluating the Veteran's hypertension.  See 38 C.F.R. § 3.159 (a)(1).  See, e.g. Bostain v. West , 11 Vet. App. 124, 127 (1998); Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As discussed above, the persuasive, objective evidence indicates that the Veteran's hypertension is consistent with a noncompensable rating. 

The above determinations are based upon consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds that there is no showing that, at any point during the period in question, the Veteran's hypertension reflected so exceptional or so unusual a disability picture as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(cited in the February 2015 supplemental SOC).

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R.  § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R.  § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  See Thun, 22 Vet. App. at 111.

In this case, the Board finds that the schedular criteria are adequate to rate the Veteran's hypertension at all pertinent points.  The rating schedule fully contemplates the described symptomatology and provides for ratings higher than that assigned based on more significant impairment.  In this regard, at the VA examination, the examiner expressly found that the Veteran had no known complications.  Notably, there is no medical indication or argument that the rating schedule is inadequate to evaluate the disability under consideration.

The Board further notes that, pursuant to Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  In this case, the Veteran's hypertension is appropriately rated as a single disability.  As the remaining issues on appeal are being remanded, the current decision does not involve evaluation of multiple disabilities, on these facts, the holding of Johnson is inapposite.

Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, and referral of the claim for extra-schedular  is not warranted.   See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the Veteran's hypertension, pursuant to Fenderson, and that the claim for a higher initial rating for the disability must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against assignment of a higher rating at any pertinent point, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial, compensable rating for hypertension is denied.


REMAND

The Board's review of the electronic record reveals that further AOJ action on the claims remaining on appeal is warranted.

The Veteran is also seeking higher ratings for her right hip disability, left hip disability, bilateral shin splints, migraine headaches and cervical spine disability.  The Veteran was last afforded a general VA examination to assess the severity of these disabilities in April 2009, almost seven years ago.  However, at the Board hearing, the Veteran testified that her disabilities have worsened since the last evaluation.  In this regard, she testified to constant bilateral hip pain and reported that since the last examination, she had worsening pain and additional loss of motion in both hips.  Whereas, at the prior examination, she reported no limitations and only occasional hip pain.  She further testified to painful walking due to shin splints and having to limit her activity.  In contrast, at the VA examination, she reported that her activities of daily living were not affected by her shin splints and she only experienced some pain on palpation, but otherwise no pain.  With respect to her headaches, she now reported incapacitating attacks two to three times per week; whereas, at the prior examination, she only reported headaches about twice a month.  Lastly, she also reported increasing neck pain that limited her ability to move her neck and that she had been prescribed a brace.  

To ensure that the record reflects the current severity of the Veteran's service-connected her right hip disability, left hip disability, bilateral shin splints, migraine headaches and cervical spine disability, and in light of the Veteran's contentions of increased and additional symptomatology, the Board finds that more contemporaneous examination(s), with findings responsive to the applicable rating criteria, is needed to properly evaluate these disabilities.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).  Hence, the AOJ should arrange for the Veteran to undergo VA examinations by an appropriate physician(s).

The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may well result in a denial of the claim(s) for  higher ratings.  See 38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to arranging for the Veteran to undergo further examinations, to ensure that all due process requirements are met, and that the record before each examiner is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.  

As for VA records, the Veteran has been receiving treatment for her disabilities  from the VA North Texas Health Care System (HCS) in Dallas, Texas, and records dated to July 2015 are associated with the Veteran's electronic record; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain all records of pertinent treatment from the North Texas HCS for the Veteran from July 2015, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.

Also during the Board hearing, the Veteran also testified that she received private treatment for her disorders.  Specifically, she testified to receiving ongoing treatment from Dr. Fisher and submitted some additional private treatment records dated to September 2012.  As more recent records may exist, the AOJ should also give the Veteran another opportunity to present additional information and/or evidence pertinent to the claims on appeal (to include as regards private (non-VA) treatment), explaining that in that he has a full one-year period for response.  See 38 U.S.C.A  § 5103(b)(1) (West 2014); but see 38 U.S.C.A.  § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.  In this regard, in the most recent April 2015 SSOC, the AOJ indicated that the Veteran's right hip disability was rated as 10 percent disabling as opposed to noncompensable.  However, the most recent rating code sheet dated in July 2015 still shows that this disorder has been rated as noncompensable and the current record does not include a rating action awarding a higher rating.  As such, when adjudicating this matter, the AOJ must consider whether a compensable rating is warranted.  In adjudicating the claims for higher initial ratings, the AOJ should consider and discuss whether "staged rating" (assignment of different rating for different periods of time, based on the facts found), pursuant to Fenderson v. West, 12 Vet. App. 119, 126 (1999), is warranted.  

Lastly, as noted above, in a September 2010 rating decision, the RO awarded a service connection for impingement syndrome of the right and left and shoulders and assigned 10 percent ratings each, effective April 1, 2009.  In November 2010, the Veteran submitted a VA Form 9, Appeal to the Board of Veterans' Appeals, which can reasonably be construed as a NOD to the initial ratings assigned.  To date, the AOJ has not yet issued an SOC with respect to those claims, the next step in the appellate process.  See 38 C.F.R. § 19.29 (2015); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Consequently, these matters must be remanded to the AOJ for the issuance of an SOC.  Id.  The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2015).

Accordingly, these matters are hereby REMANDED for the following action:

1. Furnish to the Veteran and her representative an SOC with respect to the claims of entitlement to an initial rating in excess of 10 percent for impingement syndrome, right shoulder (dominant), and to an initial rating in excess of 10 percent for impingement syndrome of the shoulder (non-dominant), along with a VA Form 9, and afford them the appropriate opportunity to submit a substantive appeal perfecting an appeal on those issues.  

The Veteran and her representative are hereby reminded that to obtain appellate review of any matter not currently in appellate status, a timely appeal must be perfected-as regards the matters addressed above, 60 days of the issuance of the SOC.

2.  Obtain from the VA North Texas HCS all outstanding, pertinent records of evaluation and/or treatment of the Veteran from July 2015.  Follow the procedures set forth in 38 C.F.R.  § 3.159(c) as regards requesting records from Federal facilities.  

3.  Send to the Veteran and her representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA)medical records, to include additional records from Dr. Fisher.

Clearly explain to the Veteran that she has a full one-year period to respond (although VA may decide the claims within the one-year period).

4.  If the Veteran responds, assist her in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examinations of her right hip, left hip, bilateral shin splints, migraine headaches and cervical spine, each by an appropriate medical professional. 

The entire electronic record (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated examiner,  and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the requesting examiner  prior to the completion of his or her report), and all clinical findings should be reported in detail.  

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

With respect to the service-connected right and left hip disabilities, for each hip, the examiner should conduct range of motion testing of the right and left hips (expressed in degrees).  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the right and left hips.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the right and left hips due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  

The examiner should also indicate whether the Veteran has any ankylosis of the right and left hips; and, if so, the extent of any such ankylosis, and whether the ankylosis is favorable or unfavorable.

With respect to the service-connected bilateral shin splints, the examiner should describe the nature and severity of all manifestations of the Veteran's service-connected shin splints.  He or she should specifically address whether any impairment of the tibia and fibula is shown and, if so, the examiner should indicate whether such results in marked, moderate, or slight knee or ankle disability.

With respect to the service-connected migraine headaches, the examiner should describe the nature and severity of all manifestations of the Veteran's service-connected headaches.  He or she should specifically address the nature, frequency, and severity of any prostrating attacks.

With respect to the service-connected cervical spine disability, the examiner should conduct range of motion testing of the cervical spine (expressed in degrees, with standard ranges provided for comparison purposes). 

The examiner should render specific findings with respect to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the cervical spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner should also indicate whether the Veteran has any ankylosis of the cervical spine; and, if so, the extent of any such ankylosis, and whether the ankylosis is favorable or unfavorable.

The examiner should also identify all neurological impairment(s) associated with the cervical spine.  For each identified impairment, the examiner should indicate whether such constitutes a separately-ratable manifestation of spine, and, if so, assess the severity of each such manifestation as mild, moderate, moderately severe or severe.

Further, considering all neurological and orthopedic manifestations, for cervical spine disability, the examiner should render findings particularly responsive to the criteria for rating intervertebral disc syndrome (IVDS)-specifically, comment as to the existence and frequency of any of the Veteran's incapacitating episodes (i.e., a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician).  If the Veteran has incapacitating episodes associated with either disability,  the examiner should specify whether, over the past 12 months, such episodes have had a total duration of (a) at least two weeks but less than 4 weeks; (b) at least 4 weeks but less than 6 weeks; or (d) at least 6 weeks.

The physician should clearly indicate whether the Veteran has any neurological manifestations of the cervical spine disability.  For each such neurological impairment identified, the examiner should clearly indicate whether such constitutes a separately ratable disability, and, if so, should provide an assessment of the severity of such disability.  

Furthermore, for each disability, based on the examination results and review of the record, the examiner should also clearly indicate whether the claims file reflects any change(s) in the severity of the disability since the effective date of the award of service connection for the right hip, left hip, bilateral shin splints, migraine headaches, and cervical spine, and, if so, the approximate date(s) of any such change(s), and the severity of the disability as of each date. 

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the matters remaining on appeal in light of pertinent evidence (to particularly include all that added to the record since the last adjudication), and legal authority (to include consideration of whether any staged rating(s) for any disability(ies) under consideration pursuant to Fenderson (cited above), is/are warranted). 
 
8.  If any benefit sought on appeal remains denied, furnish to the Veteran and her representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


